 Case 4:18-cr-00205-WTM-CLR Document 96 Filed 08/25/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


CALVIN B. JAMES,

        Petitioner,

V.                                                CASE NO. CV419-289
                                                                CR418-205
UNITED STATES OF AMERICA,

     Respondent.



                                  ORDER


        Before the      Court is the      Magistrate      Judge's    Report and

Recommendation (Doc. 9), to which objections have been filed

(Doc.    12).^    After    careful     consideration      and    review     of    the

record, the report and recommendation (Doc. 9) is ADOPTED as

the Court's opinion in this case. Accordingly, Petitioner's

petition    pursuant to 28        U.S.C. § 2255 is DISMISSED WITHOUT

PREJUDICE      and    Petitioner's     motion     for   recusal     (Doc.    7)    is

DENIED.


        Additionally,      Petitioner     has     filed   a     ''Motion    for    an

Unbiased, Non-Prejudice Decision." (Doc. 11.) From what the

Court can gather from this brief motion. Petitioner appears

to be seeking a           ruling on    this instant       action    and     another

action    he     filed.    (Id.   at   1.)   As    this   Order     disposes       of




^ The Court is citing to Petitioner's civil docket in CV419-
289 unless otherwise noted.
 Case 4:18-cr-00205-WTM-CLR Document 96 Filed 08/25/20 Page 2 of 2



Petitioner's   petition,   his motion   seeking   a   decision   (Doc

11) is DISMISSED AS MOOT.

   SO ORDERED thi
                is           day of August 2020.




                                 WILLIAM T. MOORE, JRt
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
